Citation Nr: 1044082	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-33 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary disability.

3.  Entitlement to service connection for hypertension, to 
include as being secondary to type II diabetes mellitus or Agent 
Orange exposure.

4.  Entitlement to service connection for cataracts as being 
secondary to type II diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity as being secondary to type II 
diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity as being secondary to type II 
diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity as being secondary to type II 
diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity as being secondary to type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973 
and from July 1973 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2007 and March 2008 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2010, the Veteran and his spouse presented testimony 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

A remand is required to clear up some issues raised in the 
record.  The record shows that the Veteran had elevated blood 
sugars in February 2007, when he was first seen by VA medical 
personnel.  He was subsequently diagnosed with type II diabetes 
mellitus in March 2007 and placed on medication.  In the 
September 2007 rating decision on appeal, the RO granted service 
connection for type II diabetes mellitus and assigned a 
20 percent evaluation based upon the Veteran taking medication 
for diabetes mellitus and being on a restricted diet.

A March 2008 VA examination report shows the examiner reported 
that the Veteran had lost 50 pounds and had been able to stop the 
medication for diabetes mellitus.  In an April 2008 letter, the 
RO informed the Veteran that it was proposing to reduce the 
diabetes mellitus evaluation from 20 percent to 10 percent 
because the evidence showed that his diabetes mellitus was 
controlled on diet alone.  See March 2008 rating decision and 
April 2008 letter.

In early May 2008, the Veteran called a VA physician claiming he 
had elevated blood sugars, and the physician prescribed 
medication for diabetes mellitus.  However, a June 2008 VA 
treatment record shows that the Veteran was noted to have 
borderline blood sugar, which was controlled off medication.  See 
June 25, 2008, VA treatment record.  In an October 2008 VA 
examination report in connection with a claim for service 
connection for erectile dysfunction as being secondary to type II 
diabetes mellitus, the VA examiner stated explicitly, "[The] 
Veteran does not have diabetes."  A subsequent October 2008 VA 
treatment record shows a past history of "glucose intolerance" 
with no diagnosis of diabetes mellitus (but diagnoses of other 
disabilities were entered).  See October 29, 2008, VA treatment 
records.  Strangely, the Veteran's "active outpatient 
medications" at that time include Metformin for diabetes 
mellitus.  Id.

Based on the above facts, the Board finds a determination of 
whether the Veteran has type II diabetes mellitus must be made 
prior to the Board adjudicating the claims where the Veteran 
asserts the disability is secondary to diabetes mellitus.  The 
Board is aware that the RO has already granted service connection 
for type II diabetes mellitus; however, there is ample evidence 
in the claims file that has called that diagnosis into question, 
and the Veteran is basing service connection for cataracts and 
peripheral neuropathy of the upper and lower extremities 
exclusively on his diabetes mellitus diagnosis.  

The Veteran's claim for service connection for hypertension is 
based, in part, on his being service connected for diabetes 
mellitus.  He has also alleged that his claim should be 
considered under the new regulation that added ischemic heart 
disease as a presumptive disease to Agent Orange exposure.  The 
Board agrees that the RO needs to consider the claim under the 
new regulation before the Board does so.

The Veteran claims he has a pulmonary disability that had its 
onset in service.  He also claims that he has tinnitus, which is 
attributable to in-service noise exposure.  The Board finds there 
is sufficient evidence in the claims file for the Veteran to be 
entitled to VA examinations and medical opinions on these two 
issues.  See 38 U.S.C.A. § 5103A (West 2002).

Finally, the Veteran has claimed that he continues to receive 
treatment for these disabilities at VA.  The last VA treatment 
records in the claims file are from October 2008.  The treatment 
records from October 2008 to the present time need to be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from the 
Gainesville and Daytona Beach VA Healthcare 
system from October 2008 to the present.

2.  The RO should schedule the Veteran for a 
VA diabetes mellitus examination with a 
physician to determine whether he has a 
confirmed diagnosis of type II diabetes 
mellitus.  The examiner must be provided 
with the Veteran's claims file and must 
review it.  All tests necessary to make that 
determination should be conducted.  The 
examiner should be informed that there is 
evidence both for and against a finding that 
the Veteran has type II diabetes mellitus.  
The examiner is to state whether the medical 
evidence substantiates a diagnosis of type II 
diabetes mellitus and should provide a 
rationale for the answer that includes a 
discussion of medical principles, the testing 
results upon which the conclusion is made, 
and the facts in the claims file.

If, and only if, the physician diagnoses type 
II diabetes mellitus, the physician is asked 
to answer the following questions:

(i)	Does the Veteran have cataracts?  If 
so, is it more likely than not, less 
likely than not or at least as likely as 
not (50 percent probability or greater) 
the result of the type II diabetes 
mellitus?  An examiner had previously 
stated she could not resolve this issue 
without resorting to speculation because 
cataracts could be caused by diabetes and 
aging and she was unable to differentiate 
between the two causes.  Any opinion 
expressed should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

(ii)	Does the Veteran have peripheral 
neuropathy?  If the examiner cannot 
address the etiology of any peripheral 
neuropathy without an electromyography or 
a nerve conduction study, such study or 
studies must be undertaken.  

If the Veteran has peripheral neuropathy, 
is it more likely than not, less likely 
than not or at least as likely as not (50 
percent probability or greater) the result 
of the type II diabetes mellitus?  Any 
opinion expressed should be accompanied by 
a written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  The RO should schedule the Veteran for a 
VA pulmonary disability examination with a 
physician to determine whether any current 
lung disability is attributable to service.  
The examiner must be provided with the 
Veteran's claims file and must review 
it.  The service treatment records are in the 
white envelop and have been arranged in 
chronological order.  The examiner should be 
informed that the Veteran was diagnosed with 
bronchitis in service in December 1974.  He 
was diagnosed with bronchitis in December 
2005.  There is evidence that the Veteran has 
a diagnosis of emphysema.  The examiner 
should also be informed that the Veteran has 
a past history of smoking and had stopped 
smoking, but that VA treatment records in 
2008 show that he is smoking a pack of 
cigarettes per day.  See June 25, 2008 and 
October 29, 2008, VA treatment records.  

All indicated tests and studies should be 
accomplished with all results made available 
to the requesting physician prior to the 
completion of the report, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner is asked the following questions:

(i)	What lung disability or disabilities 
does the Veteran have?  

(ii)	For each lung disability diagnosed, 
is it more likely than not, less likely 
than not or at least as likely as not (50 
percent probability or greater) that the 
disability had its onset in service?  

(iii)	Does the Veteran have emphysema?  If 
so, is it more likely than not that such 
diagnosis is attributable to smoking?
   
Any opinion expressed should be accompanied 
by a written rationale with evidence in the 
claims file and/or sound medical principles.

4.  Schedule the Veteran for a VA 
audiological examination with an audiologist 
to determine the current nature of his 
claimed tinnitus and whether such is related 
to service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
service treatment records are in the white 
envelop and have been arranged in 
chronological order.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's claimed tinnitus 
more likely than not, less likely than not or 
at least as likely as not (50 percent 
probability or greater) arose during or is 
the result of his military service, to 
include noise exposure while serving as a 
cook in Vietnam.  

A rationale for any opinion expressed must be 
provided.  If the examiner opines that the 
above question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided. 

5.  The RO may conduct any additional 
development it finds is warranted in the 
case.

6.  If it is determined that the Veteran does 
not have diabetes mellitus, the RO must take 
action to propose severance of service 
connection.  

7.  Thereafter, the RO should readjudicate the 
claims for entitlement to service connection 
for a pulmonary disability, cataracts, 
peripheral neuropathy of the upper and lower 
extremities, and hypertension (with 
consideration of the new regulation pertaining 
to ischemic heart disease and Agent Orange 
exposure).  If any of the benefits is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

